Exhibit 10.41
 
After Recording Return To:
   
Salem Agribusiness
   
P.O. Box 13309
   
Salem, OR  97309
 





 








Document 1 Title:  Mortgage
 
 
Grantors:
 
 
Pope Resources, A Delaware Limited Partnership
 
 
 
Grantees:
 
 
Northwest Farm Credit Services, FLCA
 
Document 2 Title:  Financing Statement
 
Grantors:
 
 
Pope Resources, A Delaware Limited Partnership
 
 
 
Grantees:
 
 
Northwest Farm Credit Services, FLCA
Document 3 Title:  Fixture Filing
 
Grantors:
 
 
Pope Resources, A Delaware Limited Partnership
 
 
Grantees:
 
 
Northwest Farm Credit Services, FLCA





Abbreviated legal description:
Ptns of Sec. 24, T7N, R5E; Ptns. of Secs. 3-11; 14-23; 27-29 & 33, T7N, R6E;
Skamania County, Washington


Additional legal is on Exhibit A on Page 26-31


Assessor's Property Tax Parcel Numbers: 07-05-00-0-0-2600-0;
07-06-00-0-0-0200-00;
07-06-00-0-0-0300-00; 07-06-00-0-0-0400-00; 07-06-00-0-0-0500-00;
07-06-00-0-0-0600-00;
07-06-00-0-0-0700-00; 07-06-00-0-0-0800-00; 07-06-00-0-0-0900-00;
07-06-00-0-0-1000-00;
07-06-00-0-0-1200-00; 07-06-00-0-0-1300-00; 07-06-00-0-0-1400-00;
07-06-00-0-0-1490-00;
07-06-00-0-0-1480-00; 07-06-00-0-0-1590-00; 07-06-00-0-0-1500-00;
07-06-00-0-0-1600-00;
07-06-00-0-0-1700-00; 07-06-00-0-0-1800-00; 07-06-00-0-0-2600-00;
07-06-00-0-0-2700-00;
07-06-00-0-0-2800-00; 07-06-00-0-0-3000-00; 07-06-00-0-03100-00
 
 
-1-

--------------------------------------------------------------------------------

 


Pope Resources, A Delaware Limited Partnership
Customer No. 56548




MORTGAGE, FINANCING STATEMENT
AND FIXTURE FILING
(Open End)


THIS MORTGAGE IS ALSO INTENDED TO BE A SECURITY AGREEMENT.


THIS MORTGAGE IS ALSO INTENDED TO BE A FILING AGAINST TIMBER TO BE CUT.


NOTICE:  THIS MORTGAGE IS A LINE OF CREDIT MORTGAGE.  THE MAXIMUM PRINCIPAL
AMOUNT TO BE ADVANCED UNDER THE SECURED OBLIGATION (AS DEFINED BELOW) IS
$60,000,000.00.  IN ADDITION, THIS MORTGAGE SECURES ALL OTHER INDEBTEDNESS
EVIDENCED BY THE SECURED OBLIGATIONS OR OTHERWISE CREATED IN CONNECTION WITH
THIS MORTGAGE, WHICH INDEBTEDNESS IS POTENTIALLY UNLIMITED.  THE SECURED
OBLIGATIONS PROVIDE FOR LOAN MATURITY DATES AS LATE AS JUNE 1, 2040 (EXCLUSIVE
OF THE OPTION TO RENEW OR EXTEND).


ATTENTION:  COUNTY RECORDER:  This Mortgage covers goods that are or are to
become affixed to or fixtures on the land described in Exhibit A hereto and is
to be filed for record in the records where mortgages on real estate are
recorded.  Additionally, this instrument covers and should be appropriately
indexed, not only as a mortgage, but also as a financing statement covering
timber to be cut and goods that are or are to become fixtures on the real
property described herein.


NOTICE:  THE SECURED OBLIGATIONS PROVIDE FOR A VARIABLE INTEREST RATE.
 
 

--------------------------------------------------------------------------------



This Mortgage, Assignment of Rents, Security Agreement, Financing Statement and
Fixture Filing (this “Mortgage”), dated as of June 10, 2010, is executed by POPE
RESOURCES, A DELAWARE LIMITED PARTNERSHIP, a Delaware limited partnership
(“Mortgagor”), whose address is 19245 Tenth Ave NE, Poulsbo, WA 98370, in favor
of and for the benefit of NORTHWEST FARM CREDIT SERVICES, FLCA, a corporation
organized and existing under the laws of the United States (“Mortgagee”), whose
address is 1700 South Assembly Street, Spokane, WA 99224-2121, P. O. Box 2515,
Spokane, WA 99220-2515.  Each capitalized term used and not otherwise defined in
this Mortgage shall have the meaning given such term in the First Amended and
Restated Master Loan Agreement, as amended (the “Loan Agreement”) executed by
Mortgagor on or around even date herewith.  “Loan Documents” as used herein
means all documents and instruments signed in connection with the Loan (as
defined herein) and other Loans made by Mortgagee to Mortgagor or an affiliate
of Mortgagor and any extensions, renewals, amendments, substitutions and
replacements thereto.
 
 
-2-

--------------------------------------------------------------------------------

 


Pursuant to the terms and conditions of the Loan Agreement, Mortgagor has agreed
to grant this Mortgage in favor of Mortgagee to provide security for Mortgagor's
obligations under the Note described herein, the Loan Agreement and the related
Loan Documents and any and all other documents entered into pursuant thereto.


ARTICLE 1
GRANT OF SECURITY


Mortgagor, in consideration of the indebtedness secured by this Mortgage,
irrevocably bargains, sells, grants, mortgages, transfers, conveys, assigns and
warrants to Mortgagee, for the benefit and security of Mortgagee, all
Mortgagor's existing and future rights, titles, interests, estates, powers and
privileges in or to the following (collectively the “Collateral”):


1.1           Real Estate.


a.           That certain real property located in Skamania County, State of
Washington, more particularly described on Exhibit A attached hereto and
incorporated herein (the “Land”).


b.           All buildings, wells and other improvements now or hereafter
located on the Land, including, but not limited to, the Fixtures (as defined
below), and all other equipment, machinery, appliances and other articles
attached to such buildings and other improvements (collectively the
“Improvements”);


c.           All fixtures (including without limitation, goods that are or
become so related to the Land that an interest in them arises under the real
estate law) and any additions or replacements (collectively the “Fixtures”) now
or hereafter located on, attached to, installed in or used in connection with
the Land;


d.           All timber (aka “forest tree species”), whether standing or down,
cut or under contract to be cut, now or hereafter growing or located on the
Land, and whether or not said timber is merchantable, all logs, lumber and
forest products of any nature, all proceeds and products thereof (the “Timber”);


e.           All rights, rights-of-way, easements, licenses, profits, claims,
demands, privileges, grazing privileges, tenements, hereditaments and
appurtenances now owned or hereafter acquired by Mortgagor and used in
connection with the Land and the Improvements or as a means of access to either
or both, including without limitation, all rights over the property of third
persons which are related thereto, and all unaccrued trespass and surface damage
claims appurtenant thereto, and all written operations plans and all permits and
approvals related to the Land and Improvements;
 
 
-3-

--------------------------------------------------------------------------------

 


f.           All of Mortgagor's right, title and interest in and to any land
within any right-of-way of any open or proposed street adjoining the Land, and
any and all sidewalks, alleys, strips and gores of land adjacent to or used in
connection with the Land and Improvements;


g.           All of Mortgagor's existing and future rights in (including without
limitation, royalty and leasehold rights) oil, gas and other mineral rights in
or relating to the Land;


h.           All waters, water courses, water rights and riparian rights
(including without limitation, shares of stock evidencing the same) in or
relating to the Land;


i.           All existing and future leases and subleases relating to the Land
and Improvements or any interest in them, including without limitation, all
deposits, advance rentals and other similar payments, but not including the
Rents, as defined and separately assigned in Article 5;


j.           All options to purchase, exchange or lease the Collateral or any
interest in it (and any greater estate in the Collateral and acquired by
exercise of such options);


k.           All Mortgagor's other existing or future estates, homestead or
other claims or demands, both in law and in equity in the Land, including
without limitation, (i) all awards made for the partial or complete taking by
eminent domain, or by any proceeding or purchase in lieu of eminent domain, of
the Collateral, and (ii) all proceeds, including general intangibles and payment
intangibles, of any insurance covering the Collateral; and


l.           All cash or non-cash proceeds of the sale, lease, license, exchange
or other disposition of the Collateral or general intangibles, including payment
intangibles, arising therefrom.  Proceeds include all subsidy payments, in cash
or in kind, which may be made to Mortgagor by any person, entity or governmental
agency, including but not limited to, payments and entitlements from state and
federal farm programs, as well as any type of property insurance; and any rights
arising out of Collateral, collections and distributions on Collateral.


1.2           Personal Property.  As further security for the payment,
performance and observance of the Secured Obligations, Mortgagor, as debtor,
hereby grants to Mortgagee, as secured party, a security interest in all of
Mortgagor's existing and future right, title and interest in, to and under the
following:  all (a) contracts and policies of insurance and proceeds thereof,
which may insure all or any portion of the Collateral against casualties and
theft; (b) condemnation proceeds for all or any portion of the Collateral; and
(c) cash or non-cash proceeds of the Collateral (including but not limited to,
general intangibles, including payment intangibles, and all proceeds, which
constitute property of the types described in clauses (a) through (c) of this
Paragraph) and all right of Mortgagor to receive proceeds of any insurance,
indemnity, warranty or guaranty payable by reason of loss of or damage to any of
the Collateral.  This Mortgage constitutes a security agreement for all purposes
under the Uniform Commercial Code in effect in the State where the Mortgagor
resides.  In addition to all other rights and remedies provided for in this
Mortgage, Mortgagee shall have all of the rights and remedies of a secured party
under the Uniform Commercial Code.  Mortgagor agrees that at least 10-days’
notice to Mortgagor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification
with respect to the personal property Collateral.  If Mortgagee shall so
require, Mortgagor upon the occurrence of an Event of Default, will make the
Collateral that constitutes personal property available to Mortgagee at a place
designated by Mortgagee, which is reasonably convenient to Mortgagee.  In
addition, Mortgagor shall execute such instruments and documents as Mortgagee
reasonably may require from time to time to further evidence, implement or
perfect any of Mortgagee's rights, remedies and security interests.
 
 
-4-

--------------------------------------------------------------------------------

 


1.3           Fixture Filing and Financing Statement.  This Mortgage is intended
to serve as a Fixture filing and as a financing statement covering timber to be
cut pursuant to the terms of the applicable Uniform Commercial Code.  This
Mortgage is to be recorded in the real estate records of the County in which the
Land is located.  In that regard, the following information is provided:

     
Name of Mortgagor, as Debtor:
Pope Resources, A Delaware Limited Partnership
 
Attn:  Thomas M. Ringo
     
Address of Mortgagor:
19245 Tenth Ave, NE
 
Poulsbo, WA 98370
     
Name of Mortgagee, as Secured Party:
 
Northwest Farm Credit Services, FLCA
Attn:  Kristy Searles
         
Address of Mortgagee:
P.O. Box 13309
 
Salem, OR 97309
     

 
REPRESENTATIONS AND WARRANTIES


2.1           Representations and Warranties.  Mortgagor represents and warrants
to Mortgagee as follows:
 
 
-5-

--------------------------------------------------------------------------------

 


a.           Mortgagor hereby authorizes Mortgagee to file, at anytime, one or
more financing statements and any amendments and continuations thereof,
describing any personal property or fixtures described herein, without further
signature of Mortgagor.  Mortgagor hereby represents and warrants that
Mortgagor’s State of formation is the State of Delaware and Mortgagor’s exact
legal name is as set forth herein.


b.           Mortgagor is the sole legal and equitable owner of the Collateral;


c.           Except as otherwise previously disclosed to Mortgagee, Mortgagor
has the exclusive right to harvest any Timber, if any, from the Land and has the
exclusive right to use the appurtenant rights and the operating permits;


d.           Without thereby limiting the generality of the foregoing, and
except as otherwise previously disclosed to Mortgagee, Mortgagor has not
assigned or granted any harvest or access rights or interests, or sold or leased
any part of the Land or the Improvements, if any, to any other person
(individual, organization or governmental unit);


e.           There are no claims, liens, encumbrances (including judgments,
levies and the like), or security interest (“Liens”) covering the Collateral or
any part or item thereof except easements and reservations of record which are
listed on the title policy delivered by Mortgagor;


f.           To the best of Mortgagor's knowledge, and other than have been
disclosed to Mortgagee, there are no federal, state or local laws, regulations,
rules or standards (“Laws”), or permits, orders, injunctions, citations, notices
of civil penalty, restraining orders, judgments or the like issued by any
governmental unit (“orders”) which are now in effect and which would restrict
any material use of the Collateral;


g.           Mortgagor has taken all actions necessary and has been duly
authorized under its governing limited partnership agreement to execute,
acknowledge, deliver and perform the Secured Obligations;


h.           This Mortgage has been executed, acknowledged and delivered on
behalf of Mortgagor by partners, members, representatives or officers, as
applicable, of Mortgagor duly authorized to perform such acts;


i.           This Mortgage is the legally valid and binding contract of
Mortgagor, and is enforceable against Mortgagor in accordance with its terms
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the rights and
remedies of creditors generally and by general principles of equity, whether
applied by a court of law or equity; and
 
 
-6-

--------------------------------------------------------------------------------

 


j.           To the best of Mortgagor's knowledge, neither the execution of this
Mortgage nor the payment and performance of the Secured Obligations will
materially violate any Laws or orders affecting Mortgagor or the Collateral or
constitute a breach or Event of Default by Mortgagor under any agreement,
contract, loan indenture, lease, instrument or like document (“Contract”) to
which Mortgagor is a party or the Collateral is bound.


The foregoing representations and warranties will survive and not be merged or
otherwise eliminated by any conveyance, voluntarily or through foreclosure, of
the Collateral to Mortgagee or its nominee.  Mortgagor hereby agrees to
indemnify, defend and hold harmless Mortgagee from and against any and all
claims, loss, liability, damages, liens, penalties, costs and expenses of any
nature or kind whatsoever arising from or related to any misstatement of any
material fact in the foregoing representations and warranties or the omission
therein to state a material fact necessary in order to make the statements made,
in light of the circumstances under which they are made, not misleading.


ARTICLE 3
SECURED OBLIGATIONS


3.1           Debts, Liabilities and Secured Obligations.  The Collateral
secures the following indebtedness, obligations, commitments and agreements
(collectively the “Secured Obligations”):


a.           The obligations owed by Mortgagor or Borrower to Mortgagee and all
outstanding commitments to lend by Mortgagee to Mortgagor or Borrower under the
Loan Documents and all fees, expenses and reasonable attorneys’ fees required
thereunder, including all extensions, renewals, modifications, amendments and
replacements thereof;


b.           The payment of all other sums that may be advanced by or otherwise
be due to Mortgagee under any provision of this Mortgage or under any other Loan
Document, with interest thereon at the rates provided therein; and


c.           The performance of each and every one of the covenants and
agreements of Mortgagor or Borrower contained:


i.           Herein; and


ii.           In the other Loan Documents.


The sum of the Secured Obligations owed by Mortgagor or Borrower to Mortgagee
and outstanding commitments made by Mortgagee to Mortgagor or Borrower as of the
date of this Mortgage total approximately $29,800,000.00, as currently evidenced
by Note No(s) 56548-841 and 56548-442 dated on or around even date herewith.  It
is contemplated that this Mortgage shall secure additional loans made to
Mortgagor or Borrower from time to time but not after June 1, 2020, and not
having a maturity date exceeding June 1, 2040.  This Mortgage secures the sum of
the Secured Obligations owed by Mortgagor or Borrower to Mortgagee as of the
date hereof and shall secure additional extensions of credit and advances made
by Mortgagee to Mortgagor or Borrower.  The continuing validity and priority of
this Mortgage for future extensions of credit and advances shall not be impaired
by the fact that at certain times no outstanding indebtedness to Mortgagee or
commitments from Mortgagee to make future extensions of credit or advances
exists.  Provided, however, the unpaid principal balances of the Secured
Obligations secured by this Mortgage shall not at any given time exceed
$60,000,000.00.
 
 
-7-

--------------------------------------------------------------------------------

 


Notice is hereby given that the interest rate, payment terms or balance due on
the Notes may be indexed, adjusted, renewed or renegotiated.


Mortgagor acknowledges that the Secured Obligations are unconditional in nature
and will not be released, discharged or otherwise affected by (a) any damage to
or destruction or condemnation of the Collateral or any part thereof, (b) any
governmental requirement affecting the use or enjoyment of the Collateral,
(c) any defect in title to or lien on the Collateral, (d) any Bankruptcy Event
involving Mortgagor or Borrower, (e) any claim that Mortgagor or Borrower has or
may claim to have against Mortgagee or its participants, and whether or not
relating to any related agreement between Mortgagee and Mortgagor or Borrower or
(f) any other occurrence of similar or dissimilar nature and whether or not
Mortgagor or Borrower has actual or constructive notice thereof.


ARTICLE 4
COVENANTS


4.1           Payment of Secured Obligations.  Mortgagor shall pay the Secured
Obligations when due.


4.2           Maintenance, Repair, Alterations.


4.2.1        Maintenance, Repair, and Alterations:  Affirmative
Covenants.  Mortgagor shall:


a.           Keep the Collateral in good condition and repair;


b.           Complete promptly and in a good and workmanlike manner, any
Improvement which may be constructed on the Land, and promptly restore in like
manner any Improvement which may be damaged or destroyed, and pay when due all
claims for labor performed and materials furnished for such construction or
restoration;
 
 
-8-

--------------------------------------------------------------------------------

 


c.           Comply with all statutes, laws, ordinances, regulations, orders,
rulings, rules, consents, permits, licenses, conditions of approval and
authorizations of any court or governmental or regulatory body having
jurisdiction over Mortgagor, the Land or Improvements (“Laws and Ordinances”);


d.           Comply with any condominium or other plan, declaration of
covenants, conditions and restrictions, reciprocal easement agreements to which
the Land is subject (“CC&Rs”), any owners' association articles and bylaws
affecting the Land, and such exceptions to title acceptable to Mortgagee
(“Permitted Exceptions”);


e.           Keep and maintain abutting grounds, sidewalks, roads, parking and
landscape areas in good, neat order and repair;


f.           Comply with the provisions of any leases constituting part of the
Collateral;


g.           Obtain and maintain in full force and effect all permits necessary
for the use, occupancy and operation of the Collateral; and


h.           Do any and all other acts, except as otherwise prohibited or
restricted by the Loan Documents, which may be reasonably necessary to protect
or preserve the value of the Collateral and the rights of Mortgagee in it.


4.2.2           Maintenance, Repair and Alterations:  Negative
Covenants.  Mortgagor shall not, except upon the prior written consent of
Mortgagee, which shall not be unreasonably withheld or delayed:


a.           Remove, demolish or materially alter any of the Improvements, other
than to make non-structural repairs in the ordinary course of business which
preserve or increase the value of the Land;


b.           Commit, suffer or permit any act to be done in, upon or to any part
of the Collateral in violation of any Laws and ordinances, CC&Rs, or Permitted
Exceptions now or hereafter affecting the Collateral;


c.           Commit or permit any waste or deterioration of the Collateral;


d.           Take (or fail to take) any action, which would increase the risk of
fire or other hazard occurring to or affecting the Collateral or which otherwise
would impair the security of Mortgagee in the Collateral; or
 
 
-9-

--------------------------------------------------------------------------------

 


e.           Initiate, join in or consent to any change in any zoning ordinance,
general plan, specific plan, private restrictive covenant or other public or
private restriction limiting the uses that may be made of the Land or
Improvements by Mortgagor without the prior written consent of
Mortgagee.  Mortgagor has notified Lender that it is negotiating a conservation
easement on a portion of the Land.  Lender will be reasonable in evaluating any
subordination requests related to such conservation easement.


4.3           Insurance.


4.3.1           Policies Required.  Mortgagor shall at all times maintain in
full force and effect, at Mortgagor's sole cost and expense, with insurers
reasonably satisfactory to Mortgagee, insurance policies reasonably required by
Mortgagee from time to time that are usual and customarily in use in Mortgagor’s
industry.


Prior to the expiration of each policy, Mortgagor shall deliver to Mortgagee
evidence reasonably satisfactory to Mortgagee of renewal or replacement of such
policy.


4.3.2           Required Policy Provisions.  Each policy of insurance required
under this Mortgage shall meet such other requirements as Mortgagee may
reasonably require.


4.3.3           Claims.  Mortgagor shall give Mortgagee immediate notice of any
claim to any portion of the Collateral in excess of $100,000.00, whether or not
covered by insurance.  If covered, Mortgagor authorizes Mortgagee, if Mortgagee
so elects, to make proof of loss, and to commence, to appear in, defend and
prosecute any claim or action arising from any applicable policy and to settle,
adjust or compromise any claim under any such policy.  Mortgagor irrevocably
appoints Mortgagee its true and lawful attorney-in-fact for all such
purposes.  Neither Mortgagee nor Mortgagor shall settle, adjust or compromise
any such claim without the prior written approval of the other, which approval
shall not be unreasonably withheld or delayed.


4.3.4           Assignment of Policies.  If this Mortgage is foreclosed or other
transfer of title or assignment of the Collateral is made in satisfaction of all
or part of the Secured Obligations, then all right, title and interest of
Mortgagor in and to all policies of insurance required by Section 4.3.1 above
and all unearned premiums paid on them shall, without further act, pass to the
purchaser or grantee of the Collateral.  Provided, however, some policies of
insurance and related unearned premiums may require the policy underwriter’s
consent.


4.3.5           Waiver of Subrogation.  Mortgagor waives all right to recover
against Mortgagee (or any officer, employee, agent or representative of
Mortgagee) for any loss incurred by Mortgagor from any cause insured against or
required by any Loan Document to be insured against, provided however, that this
waiver of subrogation shall not apply to any insurance policy if such policy's
coverage would be materially reduced or impaired as a result.  Mortgagor shall
obtain only policies which permit this waiver of subrogation.
 
 
-10-

--------------------------------------------------------------------------------

 


4.4           Condemnation and Other Awards.  Upon learning of the actual or
threatened condemnation or other taking for public or quasi-public use of all or
any part of the Land, Mortgagor shall immediately notify Mortgagee.  Mortgagor
shall take all actions reasonably required by Mortgagee in connection with such
condemnation or other taking to defend and protect the interests of Mortgagor,
Mortgagee in the Land.  At Mortgagee's option, Mortgagee or Mortgagor may be the
named party in such proceeding.  Regardless of the adequacy of its security,
Mortgagee shall be entitled to participate in, control and be represented by
counsel of its choice in such proceeding.  All condemnation proceeds shall first
be applied to reimburse Mortgagee for all their reasonable costs and expenses,
including reasonable attorneys' fees, incurred in connection with the collection
of such award or settlement.  The balance of such award or settlement shall be
applied by Mortgagee against the Secured Obligations in such order as Mortgagee
may determine.


4.5           Taxes and Impositions (Impounds).  Mortgagor shall pay, prior to
delinquency, all of the following (collectively the “Impositions”):


a.           All general and special real property taxes and assessments imposed
on the Land; and


b.           All other taxes and assessments and charges assessed on the Land
(or on the owner and/or operator of the Land) which create or may create a lien
on the Land (or on any Improvement or Fixture used in connection with the Land);
including, without limitation, non-governmental levies and assessments under
applicable CC&Rs; and


c.           All business taxes; and


d.           All license fees, taxes and assessments imposed on Mortgagee (other
than Mortgagee's income or franchise taxes) which are measured by or based upon
(in whole or in part) the amount of the Secured Obligations.


If permitted by law, Mortgagor may pay the Imposition in installments (together
with any accrued interest).  Upon demand by Mortgagee from time to time,
Mortgagor shall deliver to Mortgagee, within 30 days following the due date of
any Imposition, evidence of payment reasonably satisfactory to Mortgagee.  In
addition, upon demand by Mortgagee, at Mortgagor's expense, from time to time,
Mortgagor shall furnish to Mortgagee a tax reporting service for the Collateral
of a type and duration, and with a company reasonably satisfactory to Mortgagee.
 
 
-11-

--------------------------------------------------------------------------------

 


4.5.1           Reserves on Impositions (Impounds).  If Mortgagee requires
following the occurrence of an Event of Default, Mortgagor, at the time of
making each installment payment on the Note, or at such other intervals as
Mortgagee reasonably designates, shall deposit with Mortgagee such sum as
Mortgagee reasonably estimates to be necessary to pay installments of
Impositions and insurance policies next becoming due (collectively, the
“Impounds”) upon any of the Land, Fixtures and Improvements.  All such Impounds
may be held by Mortgagee and applied in such order as Mortgagee may elect for
payment of Impositions or other sums secured by this Mortgage at Mortgagee's
election.  Such Impounds shall constitute additional collateral for the Secured
Obligations.  Except as otherwise provided by law, Mortgagee shall have no
obligation regarding such Impounds other than to account to Mortgagor for their
receipt and application.  Upon any transfer by Mortgagee of its rights or
interests in the Secured Obligations or of this Mortgage, Mortgagee may turn
over to the transferee such of those Impounds as Mortgagee then holds, and
Mortgagee's responsibilities with respect to the Impounds shall terminate.  Upon
any transfer by Mortgagor of the Land or Improvements, Mortgagor's interest in
any such Impounds shall be deemed automatically transferred to such transferee.


4.6           Utilities.  Mortgagor shall promptly pay all gas, irrigation,
electricity, water, sewer and other utility charges incurred for the benefit of
the Collateral or which may become a lien against the Collateral; and all other
similar public or private assessments and charges relating to the Collateral,
regardless of whether or not any such charge is or may become a lien on the
Collateral.
 
 
4.7           Liens:  Non-Permitted Exceptions.  Mortgagor shall not cause or
permit, or agree or consent to cause or permit in the future (upon the happening
of a contingency or otherwise), any of the Collateral, whether now owned or
hereafter acquired, to be subject to a lien, whether voluntarily or by operation
of law, in each case, without the prior written consent of Mortgagee, except the
following:


a.           Liens securing taxes, assessments or governmental charges or levies
being contested in good faith by appropriate proceedings as permitted by law;


b.           Statutory liens of carriers, mechanics, materialmen, loggers and
other liens imposed by law arising in the ordinary course of business of
Mortgagor which are in effect for no more than ninety (90) days (and which are
satisfied or discharged, including by bonding pursuant to ORS 87.076 before such
period ends) or which are being contested by Mortgagor in good faith by
appropriate proceedings, but which are in no event the subject of any
foreclosure or similar proceeding;


c.           Attachment or judgment liens in the amount of no more than
$50,000.00 in respect of judgments against Mortgagor that are either satisfied
or discharged within thirty (30) days or are stayed upon appeal, but which are
in no event the subject of any foreclosure or similar proceeding;
 
 
-12-

--------------------------------------------------------------------------------

 

 
d.           Attachment or judgment liens in the amount of more than $50,000.00
in respect of judgments against Mortgagor that are either satisfied or
discharged (including by way of posting a bond or other arrangement satisfactory
to Mortgagee, in Mortgagee’s sole discretion if the lien is being contested by
borrower in good faith by appropriate proceedings within thirty (30) days, but
which are in no event the subject of any foreclosure or similar proceeding;


e.           Liens in favor of the Mortgagee that secure obligations under any
of the Loan Documents;

Except as provided above, Mortgagor shall not cause, incur or permit to exist
any lien, encumbrance or charge (“Non-Permitted Exceptions”) upon all or any
part of the Collateral or any interest in the Collateral other than Permitted
Exceptions.  Mortgagor shall pay and promptly discharge, at Mortgagor's sole
cost and expense, all such Non-Permitted Exceptions.  If Mortgagor fails to do
so, the Mortgagee may, but shall not be obligated to, discharge them, without
notice to or demand on Mortgagor, and without inquiring into the validity of
such Non-Permitted Exceptions or the existence of any defense or offset to
them.  Mortgagee may discharge Non-Permitted Exceptions either by (a) paying the
amount claimed to be due, or (b) procuring their discharge by depositing in a
court a bond or the amount claimed or otherwise giving security for such claim,
or (c) in any other manner permitted or required by law.  Mortgagor shall,
immediately upon demand by Mortgagee, pay Mortgagee's reasonable costs and
expenses incurred in connection with such discharge, together with interest on
such costs from the date of such expenditure until paid at the default rate of
interest described in the Notes (“Default Interest Rate”).
 


4.8           Sale or Lease of Collateral:  Due on Sale Clause.  Except in the
ordinary course of business, Mortgagor shall not sell, lease, sublease or
otherwise transfer all or any part of the Collateral or any interest in it,
without the prior written consent of Mortgagee, which consent may be granted or
withheld in Mortgagee's sole and absolute discretion.  The sale and harvesting
of Timber shall be considered activity in the ordinary course of business as
long as Mortgagor maintains compliance with Section 9.02 (d) of the Loan
Agreement.  All material leases of any part of the Collateral lasting in
duration of more than one year, containing a provision of rental income of more
than $20,000 in any one year, or involving property of more than 100 acres of
land must be submitted to Mortgagee for approval prior to execution, which
consent may be granted or withheld in Mortgagee's sole and absolute
discretion.  Transfers requiring Mortgagee's prior written consent shall
include, without limitation, the following:


a.           Involuntary transfers and transfers by operation of law;


b.           Liens, encumbrances and assignments as security for obligations,
whether voluntary or involuntary; and
 
 
-13-

--------------------------------------------------------------------------------

 
 
c.           Any Change of Control of Mortgagor.  As used herein, "Change of
Control" shall mean a change in the power, directly or indirectly, to (i) vote
50% or more of the voting securities (or membership interests, as applicable)
having ordinary voting power for the election of directors or officers (or
Persons functioning in substantially similar roles) of Mortgagor or (ii) direct
or cause the direction of the management and policies of Mortgagor whether by
contract or otherwise.  Transfer of the beneficial interests and/or voting
rights of the voting securities of the managing general partner of Mortgagee to
or for the benefit of lineal descendants of the current beneficial holders shall
not be deemed a "Change of Control" for purposes of this Mortgage.

d.           No sale, lease or other transfer shall relieve Mortgagor from
primary liability for its obligations under the Notes and Loan Documents or
relieve any guarantor from any liability under any guaranty.  Upon any such
transfer to which Mortgagee does not consent, Mortgagee at its option may,
without prior notice, declare all Secured Obligations immediately due and
payable without presentment, demand, protest or further notice of any kind, and
may exercise all rights and remedies provided in this Mortgage or under
applicable law.


4.9           Inspections.  Mortgagor authorizes Mortgagee and its agents,
representatives and employees, upon reasonable notice to Mortgagor, to enter at
any time upon any part of the Collateral for the purpose of performing a
Subsequent Valuation, inspecting the Collateral, taking soil or groundwater
samples and conducting tests to investigate for the presence of hazardous
materials, provided such entry shall cause as little disruption to the occupants
of the Collateral as possible, and provided Mortgagee restores the Collateral to
its pre-inspection condition if Mortgagee's inspection activities cause damage
to the Collateral.  Mortgagor agrees to pay the costs and expenses of Mortgagee
incurred in such inspections and examinations, including without limitation,
Mortgagee's attorneys' fees, if such inspection was made necessary because of an
Event of Default, whether the services are provided by Mortgagee's employees,
agents or independent contractors.  Any inspection or review by Mortgagee is
solely for Mortgagee's benefit to protect Mortgagee's security and preserve
Mortgagee's rights under this Mortgage.  Mortgagee owes no duty of care to
protect Mortgagor or any other party against, or to inform Mortgagor or any
other party of, any adverse condition affecting the Collateral, including any
defects in the design or construction of the Improvements or Fixtures.  No
inspection by Mortgagee shall constitute a waiver of any Event of Default.


4.10           Defense of Actions.  Mortgagor shall notify Mortgagee of any
action or proceeding purporting to affect (a) the security of this Mortgage, (b)
any of the Loan Documents, (c) all or any part of the Collateral or any interest
in it, (d) any additional or other security for the Secured Obligations, or (e)
the interests, rights, powers or duties of Mortgagee under this
Mortgage.  Mortgagor, at no cost or expense to Mortgagee, shall appear in and
defend the same.  If Mortgagee elects to become or is made a party to such
action or proceeding, Mortgagor shall indemnify, defend and hold Mortgagee
harmless from all related liability, damage, cost and expense reasonably
incurred by Mortgagee (including, without limitation, reasonable attorneys' fees
and expenses consistent with Section 4.13 of this Mortgage), whether or not such
action or proceeding is prosecuted to judgment or decision.
 
 
-14-

--------------------------------------------------------------------------------

 


4.11           Protection of Security.  If Mortgagor fails to make any payment
or to do any act required by this Mortgage or any of the other Loan Documents,
Mortgagee may do so.  Mortgagee may decide to do so, in its own discretion,
without obligation to do so, without further notice or demand, and without
releasing Mortgagor in such manner and to such extent as it may reasonably deem
necessary to protect the security of this Mortgage.  In connection with such
actions, Mortgagee has the right, without limitation, but not the
obligation:  (a) to enter upon and take possession of the Collateral; (b) to
make additions, alterations, repairs and improvements to the Land, Improvements
or Fixtures which in its judgment may be necessary or proper to keep the
Collateral in good condition and repair; (c) to appear and participate in any
action or proceeding affecting or which may affect the lien or charge of this
Mortgage or the rights or powers of Mortgagee; (d) to pay, purchase, contest or
compromise any encumbrance, claim, charge, lien or debt (excepting Permitted
Encumbrances) which in its judgment may affect the security of this Mortgage or
appear to be prior or superior to this Mortgage; and (e) in exercising such
powers, to pay all necessary or appropriate costs and expenses and employ
necessary or desirable consultants.


4.12           Mortgagee's Powers.  If Mortgagor fails to pay any sum, other
than principal and interest on the Secured Obligations, or to perform or comply
with any other obligation required by any Loan Document, Mortgagee at its
election may pay such sum or comply with such obligation.  Without affecting the
liability of Mortgagor or any other person liable for the payment of any Secured
Obligation, and without affecting the lien or charge of this Mortgage, Mortgagee
may, from time to time, do any of the following:  (a) release any person so
liable, (b) extend the maturity or alter any of the terms of any such obligation
(provided however, that the consent of Mortgagor shall be required for extension
or alteration of any unpaid obligation of Mortgagor to Mortgagee), (c) waive any
provision of this Mortgage or grant other indulgences, (d) release or reconvey,
or cause to be released or reconveyed, at any time at Mortgagee's option, all or
any part of the Collateral, (e) take or release any other or additional security
for any Secured Obligation, or (f) make arrangements with debtors in relation to
the Secured Obligations.  Waiver by Mortgagee of any right or remedy as to any
transaction or occurrence shall not be deemed to be a waiver of any future
transaction or occurrence.  By accepting full or partial payment or performance
of any Secured Obligation after due or after the filing of a notice of default
and election to sell, Mortgagee shall not have thereby waived its right to (i)
require prompt payment and performance in full, when due, of all other Secured
Obligations, (ii) declare a default for failure to so pay or perform, or (iii)
proceed with the sale under any notice of default and election to sell
previously given by Mortgagee, or as to any unpaid balance of the indebtedness
secured by this Mortgage.


4.13           Reimbursement of Costs, Fees and Expenses:  Secured by
Mortgage.  Mortgagor shall pay, on demand, to the maximum allowable under
applicable law, all reasonable costs, fees, expenses, advances, charges, losses
and liabilities paid or incurred by Mortgagee in administering this Mortgage,
the collection of the Secured Obligations, and Mortgagee's exercise of any
right, power, privilege or remedy under this Mortgage.  Such amounts include,
without limitation (a) foreclosure fees and expenses, receiver's fees and
expenses, (b) costs and fees paid or incurred by Mortgagee and/or any receiver
appointed under this Mortgage in connection with the custody, operation, use,
maintenance, management, protection, preservation, collection, appraisal, sale
or other liquidation of the Collateral, (c) advances made by Mortgagee to
complete or partially construct all or part of any Improvements which may have
been commenced on the Land, or otherwise to protect the lien or charge of this
Mortgage, (d) costs of evidence of title, costs of surveys and costs of
appraisals, and costs resulting from Mortgagor's failure to perform any of the
provisions of this Mortgage.  Fees, costs and expenses of attorneys shall
include the reasonable fees and disbursements of Mortgagee's outside and staff
counsel and of any experts and agents (including fees of law clerks, paralegals,
investigators and others not admitted to the bar but performing services under
the supervision of an attorney), and including such fees incurred in the
exercise of any remedy (with or without litigation), in any proceeding for the
collection of the Secured Obligations, in any foreclosure on any of the
Collateral, in protecting the lien or priority of any Loan Document, or in any
litigation or controversy connected with the Secured Obligations, including any
bankruptcy, receivership, injunction or other proceeding, or any appeal from or
petition for review of any such proceeding.  Reasonable counsel fees shall
include fees incurred not only in enforcing the Secured Obligations in any
bankruptcy or receivership proceeding, but also any fees incurred in
participating in the bankruptcy or receivership proceedings generally.  Such
sums shall be secured by this Mortgage and shall bear interest from the date of
expenditure until paid at the Default Interest Rate.
 
 
-15-

--------------------------------------------------------------------------------

 


ARTICLE 5
ASSIGNMENT OF RENTS, ISSUES AND PROFITS


5.1           Assignment of Rents, Issues and Profits.  Mortgagor absolutely,
unconditionally and irrevocably assigns and transfers to Mortgagee all of its
right, title and interest in and to all rents, issues, profits, royalties,
income and other proceeds and similar benefits derived from the Collateral
(collectively the “Rents”), and gives to Mortgagee the right, power and
authority to collect such Rents.  Mortgagor irrevocably appoints Mortgagee its
true and lawful attorney-in-fact, at the option of Mortgagee, at any time and
from time to time, to demand, receive and enforce payment, to give receipts,
releases and satisfactions, and or sue, in its name or in Mortgagor's name, for
all Rents, and to apply them to the Secured Obligations.  Mortgagee hereby
grants to Mortgagor a license to collect and retain Rents (but not more than one
month in advance unless the written approval of Mortgagee has first been
obtained) so long as an Event of Default shall not have occurred and be
continuing.  The assignment of the Rents in this Article 5 is intended to be an
absolute assignment from Mortgagor to Mortgagee and not merely the passing of a
security interest.


5.2           Collection Upon Default.  Upon the occurrence of an Event of
Default, Mortgagor's license to collect the Rents shall automatically
terminate.  Upon such termination, Mortgagee may, at any time, either in person,
by agent or by a receiver appointed by a court, and without regard to the
adequacy of any security for the Secured Obligations, do any of the
following:  (a) enter upon and take possession of all or any part of the
Collateral; (b) with or without taking possession of the Collateral in its own
name, sue for or otherwise collect Rents (including those past due and unpaid,
and all prepaid Rents and all other security or other deposits paid by tenants
to Mortgagor); and (c) apply the Rents (less costs and expenses of operation and
collection, including, without limitation, attorneys' fees, whether or not suit
is brought or prosecuted to judgment) to any Secured Obligation, and in such
order as Mortgagee may determine, even if payment or performance of said Secured
Obligation may not then be due.  Mortgagor agrees that, upon the occurrence of
any Event of Default, Mortgagor shall promptly deliver all Rents and security
deposits to Mortgagee.  The collection of Rents, or the entering and taking
possession of the Land, or the application of Rents as provided above, shall not
(i) cure or waive any Event of Default or notice of default under this Mortgage
or the other Loan Documents, (ii) invalidate any act performed in response to
such Event of Default or pursuant to such notice of default, or (iii) cause
Mortgagee to be deemed a mortgage-in-possession of all or any part of the Land.


5.3           Assigned Leases.  Mortgagor agrees, with respect to each lease and
sublease (collectively the “Assigned Leases”) any portion of which has been
assigned to Mortgagee under this Mortgage, as follows:


5.3.1           Mortgagor shall promptly perform all of Mortgagor's obligations
as landlord under each Assigned Lease and shall immediately notify Mortgagee in
writing of any notice of default received by Mortgagor from the tenant.  At
Mortgagee's request, Mortgagor will have tenant execute estoppel certificates
and subordination agreements acceptable to Mortgagee.


5.3.2           Mortgagor shall diligently enforce the performance of all of the
obligations of the tenant under each Assigned Lease; shall not waive any default
or waive, release or discharge any such tenant of or from any such obligation;
and shall not cancel, terminate or modify any Assigned Lease without Mortgagee's
prior written consent.


5.3.3           Mortgagor hereby represents and warrants to Mortgagee, with
respect to each Assigned Lease that is presently in effect (collectively the
“Current Assigned Leases”), (a) that Mortgagor has delivered to Mortgagee a true
and complete copy of each Current Assigned Lease, together with all amendments,
modifications and supplements thereto; (b) that Mortgagor has not accepted any
payment of Rent (or other charge) under any Current Assigned Lease more than one
month in advance; and (c) that, to the best of each Mortgagor's knowledge, no
material default by Mortgagor or any other person under any Current Assigned
Lease remains uncured.


5.4           Further Assignments.  Upon Mortgagee's demand from time to time,
Mortgagor shall execute and deliver to Mortgagee recordable assignments of
Mortgagor's interest in any and all leases, subleases, contracts, rights,
licenses and permits now or hereafter affecting all or any part of the
Land.  Such assignments shall be made by instruments in form and substance
satisfactory to Mortgagee; provided however, that no such assignment shall be
construed as imposing upon Mortgagee any obligation with respect
thereto.  Mortgagee may, at its option, exercise its rights under this Mortgage
or any such specific assignment and such exercise shall not constitute a waiver
of any right under this Mortgage or any such specific assignment.
 
 
-16-

--------------------------------------------------------------------------------

 


ARTICLE 6
REMEDIES UPON DEFAULT


6.1           Events of Default.  The occurrence of any of the following events
or conditions shall constitute an event of default (“Event of Default”) under
this Mortgage:


6.1.1           Mortgagor fails to pay any amount owing under this Mortgage
within three business days after written notice from Mortgagee or Mortgagee’s
agent that the same is due; or


6.1.2           Mortgagor fails to pay any taxes, insurance premiums,
assessments or rents required under this Mortgage within thirty business days
after written notice from Mortgagee or Mortgagee’s agent that the same is due;
or


6.1.3           Mortgagor fails to observe or perform any other obligation
contained in this Mortgage within thirty business days after written notice from
Mortgagee or Mortgagee’s agent that the same is due; or


6.1.4           The occurrence of an Event of Default under the Notes, Loan
Agreement or any other Loan Documents; or


6.1.5           All or any portion of the Improvements or Fixtures are destroyed
by fire or other casualty and Mortgagor fails to satisfy all of the restoration
conditions within the time periods specified in Section 4.3 of this Mortgage; or


6.1.6           All or any material part of the Land or other Collateral is
condemned, taken in eminent domain, seized or appropriated by any governmental
or quasi-governmental agency or entity.


6.2           Acceleration Upon Default:  Additional Remedies.  Upon the
occurrence of an Event of Default, Mortgagee may, at its option, exercise all of
the applicable rights and remedies set forth in the Notes, Loan Agreement or any
other Loan Documents and, in addition, declare all Secured Obligations to be
immediately due and payable without any presentment, demand, protest or further
notice of any kind; and whether or not Mortgagee exercises any said right or
remedy, Mortgagee may:
 
 
 
-17-

--------------------------------------------------------------------------------

 


6.2.1           Either in person or by agent, with or without bringing any
action or proceeding, or by a receiver appointed by a court and without regard
to the adequacy of its Collateral;


a.           Enter upon and take possession of all or part of the Collateral, in
its own name or in the name of Mortgagee;


b.           Conduct environmental assessments and surveys and do any other acts
which it deems necessary or desirable to preserve the value, marketability or
rentability of all or part of the Collateral or interest in the Collateral or
increase the Collateral's income, or protect the lien or charge of this
Mortgage;


c.           With or without taking possession of the Collateral, sue for or
otherwise collect the Rents, including those past due and unpaid; and


d.           Apply the Rents (less costs and expenses of operation and
collection including attorneys' fees) to any Secured Obligations, all in such
order as Mortgagee may determine;


The entering and taking possession of the Collateral, the collection of such
Rents and their application shall not cure or waive any Event of Default or
notice of default or invalidate any act done in response to them.  Regardless of
whether possession of the Collateral or the collection, receipt and application
of any of the Rents is by Mortgagee or a receiver, the Mortgagee shall be
entitled to exercise every right provided for in the Loan Agreement and other
Loan Document or by law upon occurrence of any Event of Default, including the
right to exercise the power of sale;


6.2.2           Commence an action to foreclose this Mortgage, appoint a
receiver, or specifically enforce any of the covenants contained in this
Mortgage;


6.2.3           Exercise all of the rights and remedies available to a secured
party under the applicable Uniform Commercial Code in such order and in such
manner as Mortgagee, in its sole discretion, may determine, including without
limitation, requiring Mortgagor to assemble the Collateral and make the
Collateral available to Mortgagee at a reasonably convenient location.  The
expenses of retaking, holding, preparing for sale or the like shall include
reasonable attorneys' fees and other expenses of Mortgagee and shall be secured
by this Mortgage; and/or


6.2.4           Exercise all other rights and remedies provided in this
Mortgage, in any other Loan Document or other document or agreement now or
hereafter securing all or any portion of the Secured Obligations, or as provided
by law or in equity.
 
 
-18-

--------------------------------------------------------------------------------

 


6.3           Appointment of Receiver.  Upon the occurrence of an Event of
Default under this Mortgage, Mortgagee, without notice to Mortgagor or anyone
claiming under Mortgagor, and without regard to the then value of the Collateral
or the interest of Mortgagor in it, shall have the right to enter the Land in
person or to apply to any court having jurisdiction to appoint a receiver or
receivers of the Land, Fixtures or Improvements.  Mortgagor irrevocably consents
to such appointment and waives notice of any such application.  The actions that
Mortgagee or such receiver may take in connection with such entry may include,
but are not limited to (a) modifying, compromising obligations under,
terminating and implementing remedies with respect to the Assigned Leases, and
(b) entering into, modifying or terminating any contractual arrangements,
subject to Mortgagee's right at any time to discontinue any of the same without
liability.  Mortgagee is further authorized by this provision to request the
court to appoint a general receiver and to empower the receiver to (i) sell or
lease all or any portion of the Land, Fixtures or Improvements, (ii) collect and
apply to the outstanding balances of the Notes all sales or lease proceeds, or
hold the proceeds pending a court order approving the receiver's final report
and account, and (iii) hold the collections as cash collateral pending such
court order or foreclosure sale.  Any such receiver(s) shall also have all the
usual powers and duties of receivers in similar cases and all the powers and
duties of Mortgagee in case of entry as provided in this Mortgage, and shall
continue to exercise all such powers until the date of confirmation of sale of
the Land, Fixtures or Improvements, unless such receivership is sooner
terminated.  If Mortgagee elects to enter or take possession of the Land,
Fixtures or Improvements, it will not assume any liability to Mortgagor or any
other person for operation or maintenance of the Land, Fixtures or Improvements,
and Mortgagor expressly waives any such Mortgagee liability.
 
6.4           Application of Funds After Default.  Except as otherwise provided
in this Mortgage, upon the occurrence of an Event of Default, Mortgagee may at
any time, with notice to Mortgagor if providing such notice will not adversely
delay the exercise of Mortgagee's rights or remedies, apply to any Secured
Obligation, in such manner and order as Mortgagee may elect, even if such
Secured Obligation may not yet be due, any amounts received and held by
Mortgagee to pay insurance premium or impositions or as Rents, or as insurance
or condemnation proceeds, and all other amounts received by Mortgagee from or on
account of Mortgagor or the Collateral, or otherwise.  The receipt, use or
application of any such amounts shall not affect the maturity of any Secured
Obligation, any of the rights or powers of Mortgagee under the terms of any Loan
Document, or any of the obligations of Mortgagor or any guarantor under the Loan
Agreement or any other Loan document; or cure or waive any Event of Default or
notice of default under the Note(s) and Loan Agreement or any other Loan
Document; or invalidate any act of Mortgagee.


6.5           Remedies Not Exclusive.  Mortgagee shall be entitled to enforce
payment and performance of any Secured Obligation and to exercise all rights and
powers under this Mortgage or any other Loan Document or other agreement or any
law, even if some or all of the Secured Obligations may be otherwise secured,
whether by guaranty, deed of trust, mortgage, pledge, lien, assignment or
otherwise.  Neither the acceptance nor enforcement (whether by court action or
pursuant to the power of sale or other powers herein contained) of this Mortgage
shall impair Mortgagee's right to realize upon or enforce any other security
held by Mortgagee.  Mortgagee shall be entitled to enforce this Mortgage and any
other security for the Secured Obligations held by Mortgagee in such order and
manner as it may in its absolute discretion determine.  No remedy conferred upon
or reserved to Mortgagee is intended to be exclusive of any other remedy in this
Mortgage, and other agreement, or at law, but each shall be cumulative and in
addition to every other remedy available to Mortgagee.  Every power or remedy
given by any of the Loan Documents to the Mortgagee or to which it may be
otherwise entitled, may be exercised, concurrently or independently, from time
to time and as often as may be deemed expedient by the Mortgagee, and it may
pursue inconsistent remedies.  Mortgagor may be joined in any action brought by
Mortgagee to foreclose under or otherwise enforce this Mortgage.
 
 
-19-

--------------------------------------------------------------------------------

 


6.6           Request for Notice.  Mortgagor requests that a copy of any notice
of default and that a copy of any notice of sale under this Mortgage be mailed
to it at the address set forth in the first paragraph of this Mortgage.


6.7           No Personal Liability of General Partners.  In any action brought
to enforce the obligation of Mortgagor to pay the Secured Obligations, any
judgment or decree shall not be subject to execution on, nor be a lien on, the
assets of the general partners of Mortgagor, other than their interests in the
Collateral.  The foregoing shall in no way otherwise affect the personal
liability of Mortgagor.


ARTICLE 7
MISCELLANEOUS


7.1           Amendments.  This instrument cannot be waived, modified,
discharged or terminated except in writing signed by the party against whom
enforcement of such changes is sought.


7.2           Waivers.  Mortgagor waives, to the extent permitted by law, (a)
the benefit of all laws (whenever enacted) providing for any appraisal before
sale of any portion of the Collateral, (b) all rights of valuation, appraisal,
stay of execution, notice of election to mature or declare due the whole of the
Secured Obligations and marshaling in the event of foreclosure of this Mortgage,
and (c) all rights and remedies which Mortgagor may have under the laws of the
State of Washington regarding the rights and remedies of sureties.


7.3           Statements by Mortgagor.  Mortgagor shall, within 10 days after
notice from Mortgagee, deliver to Mortgagee a written statement setting forth
whether Mortgagor has any knowledge that any offset or defense exists against
the Secured Obligations.


7.4           Statements by Mortgagee.  For any statement or accounting
requested by Mortgagor or any other entitled person pursuant to applicable law,
or for any other document or instrument furnished to Mortgagor by Mortgagee,
Mortgagee may charge:  (a) the maximum amount permitted by law at the time of
the request, (b) if no such maximum, then the greater of Mortgagee's customary
charges or the actual cost to Mortgagee.
 
 
-20-

--------------------------------------------------------------------------------

 


7.5           Notices.  All notices, demands, approvals and other communications
shall be made in writing to the appropriate party at the address set forth in
the first paragraph of this Mortgage.  All such notices shall be made in
accordance with the Loan Agreement.


7.6           Headings.  Article and section headings are included in this
Mortgage for convenience of reference only and shall not be used in construing
this Mortgage.


7.7           Severability.  Every provision of this Mortgage is intended to be
severable.  The illegality, invalidity or unenforceability of any provision of
this Mortgage shall not in any way affect or impair the remaining provisions of
this Mortgage, which provisions shall remain binding and enforceable.


7.8           Subrogation.  To the extent that proceeds of the Note are used,
either directly or indirectly, to pay any outstanding lien, charge or prior
encumbrance against the Collateral, Mortgagee shall be subrogated to any and all
rights and liens held by any owner or holder of such outstanding liens, charges
and prior encumbrances, regardless of whether such liens, charges or
encumbrances are released.


7.9           No Merger of Lease.  Foreclosure of the lien created by this
Mortgage on the Land, Fixtures or Improvements shall not destroy or terminate
any Assigned Lease or other lease or sublease then existing and affecting all or
any portion of the Land, Fixture or Improvement, unless the Mortgagee or any
purchaser at such foreclosure sale shall so elect.  No act by or on behalf of
Mortgagee or any such purchaser shall terminate any Assigned Lease or other
lease or sublease unless a Mortgagee or such purchaser shall give written notice
of termination to such tenant or subtenant.  If both the lessor's and lessee's
estate under any lease which constitutes a part of the Land, Fixture or
Improvement shall become vested in one owner, this Mortgage and its lien shall
not be destroyed or terminated by application of the doctrine of merger unless
Mortgagee so elects, as evidenced by recording a written declaration so
stating.  Until Mortgagee so elects, Mortgagee shall continue to have and enjoy
all of the rights, powers and privileges of Mortgagee under this Mortgage as to
the separate estates.


7.10           Governing Law.  This Mortgage shall be governed by, and construed
in accordance with, the substantive laws of the State of Washington except where
the location of the Land may require the application of the laws of another
state or where federal laws, including the Farm Credit Act of 1971, as amended,
may be applicable.


7.11           Statute of Limitations.  Mortgagor hereby waives, to the fullest
extent permitted by law, the right to plead, use or assert any statute of
limitations as a plea, defense or bar to any Secured Obligation, or to any
complaint or other pleading or proceeding filed, instituted or maintained for
the purpose of enforcing this Mortgage or any rights under it.
 
 
-21-

--------------------------------------------------------------------------------

 


7.12           Interpretation.  In this Mortgage the singular shall include the
plural and the masculine shall include the feminine and the neuter and vice
versa, if the context so requires; and the word “person” shall include
corporation, partnership or other form of association.  Any reference in this
Mortgage to any document, instrument or agreement creating or evidencing an
obligation secured hereby shall include such document, instrument or agreement
both as originally executed and as it may from time to time be modified.


7.13           Further Assurances.  Mortgagor agrees to do or cause to be done
such further acts and things and to execute and deliver or to cause to be
executed and delivered such additional assignments, agreements, powers and
instruments as Mortgagee may reasonably require to:  (a) correct any defect,
error or omission in this Mortgage or the execution or acknowledgment of this
Mortgage, (b) subject to the lien of this Mortgage any of Mortgagor's properties
covered or intended to be covered by this Mortgage, (c) perfect, maintain and
keep valid and effective such lien, (d) carry into effect the purposes of this
Mortgage, or (e) better assure and confirm to Mortgagee its respective rights,
powers and remedies under this Mortgage.


7.14           Successors and Assigns.  Subject to Section 4.8 above, this
Mortgage applies to, inures to the benefit of and binds all parties to this
Mortgage, their heirs, legatees, devisees, administrators, executors, successors
and assigns.


7.15           Appraisal and Property Valuation Costs.  Mortgagor acknowledges
that Mortgagee has a legitimate business need to remain apprised of the current
value of the Collateral, and Mortgagee from time to time after recordation of
this Mortgage may order a valuation (“Subsequent Valuation”) of the
Property.  Mortgagor shall cooperate in allowing Mortgagee or its agents
reasonable access to the Collateral for the purpose of performing any such
Subsequent Valuation, whether it is in the form of an appraisal or any other
method of valuing the Collateral.  Mortgagor shall pay promptly to Mortgagee, on
demand, the costs of any such Subsequent Valuation, whether performed by
employees, agents, or independent contractors of Mortgagee.


7.16           Waiver of Marshalling Rights.  Mortgagor for itself and for all
parties claiming through or under Mortgagor, and for all parties who may acquire
a lien on or interest in the Land, hereby waives all rights to have the
Collateral and/or any other property which is now or later may be security for
any Secured Obligation (“Other Collateral”) marshaled upon any foreclosure of
this Mortgage or on a foreclosure of any other security for any of the Secured
Obligations.  Mortgagee shall have the right to sell, and any court in which
foreclosure proceedings may be brought shall have the right to order a sale of
the Collateral and any or all of the Other Collateral, as a whole or in separate
parcels, in any order Mortgagee may designate.


7.17           WAIVER OF JURY TRIAL.  MORTGAGOR HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS LOAN DOCUMENT OR ANY OTHER LOAN
DOCUMENTS AND ANY FUTURE MODIFICATIONS, AMENDMENTS, EXTENSIONS, RESTATEMENTS AND
SERVICING ACTIONS RELATING TO THIS LOAN DOCUMENT AND ANY OTHER LOAN
DOCUMENTS.  THE PARTIES INTEND THAT THIS JURY WAIVER WILL BE ENFORCED TO THE
MAXIMUM EXTENT ALLOWED BY LAW.
 
 
-22-

--------------------------------------------------------------------------------

 
 
7.18           Permitted Exceptions.  All of the title exceptions set forth on
the title commitment or commitments issued in connection with the closing of the
Loan secured by this Mortgage are Permitted Exceptions, except for those
monetary liens that are to be paid off in connection with the closing of the
Loan secured by this Mortgage.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


IN WITNESS WHEREOF, Mortgagor has duly executed this Mortgage as of the date
first above written.


MORTGAGOR:
   
POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
By: Pope MGP Inc., a Delaware corporation, its Managing General Partner
       
By:
       
David L. Nunes, President and CEO
 




     
STATE OF WASHINGTON
)
   
)ss.
 
County of KITSAP)
         

 
On this _____ day of June 2010, before me personally appeared David L. Nunes,
known to me to be the President and CEO of Pope MGP Inc., the managing general
partner of the limited partnership that executed the within instrument, and
acknowledged that he executed the same as such managing general partner and in
the limited partnership name freely and voluntarily.
 
 
 



       
Notary Public for the State of: Washington
 
Residing at: Indianola
 
My commission expires: May 20, 2014
 
Printed Name: Susan M. Graham-Schuyler

 
 
-23-

--------------------------------------------------------------------------------

 
 
 
 
Mortgagee acknowledges that this Mortgage is subject to a security interest in
favor of CoBank, ACB (“Bank”) and by its acceptance hereto and pursuant to and
in confirmation of certain agreements and assignments by and between Mortgagee
and Bank, does assign, transfer, and set over the same unto Bank, its successors
and assigns, to secure all obligations of Mortgagee to Bank, provided that
pursuant to such agreements and assignments Mortgagee has authority to perform
all loan servicing and collection actions and activities hereunder, including
without limitation thereto, releasing in whole or in part and foreclosing
judicially or otherwise this Mortgage until the Bank, by instrument recorded in
the office in which this Mortgage is recorded, revokes such authority.

L:\lgl\LGL1\Pope Resources\2010\Mortgage_56548_Skamania_FLCA_June 2010_Final.doc
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
PROPERTY DESCRIPTION




PARCEL 1


Section 24, Township 7 North, Range 5 East of the Willamette Meridian, Skamania
County, Washington.  Except the Southeast Quarter of said Section 24.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots O-1
Through O-24.


PARCEL 2


Section 3, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots D-1
Through D-32.


PARCEL 3


Section 4, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots C-1
Through C-32.


PARCEL 4


Section 5, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots B-1
Through B-32.
 
 
-25-

--------------------------------------------------------------------------------

 


PARCEL 5


Section 6 Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots A-1
Through A-32.


PARCEL 6


Section 7, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots E-1
Through E-32.


PARCEL 7


All of Section 8, Township 7 North, Range 6 East of the Willamette Meridian, in
the County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots F-1
Through F-5,
F-7 Through F-28.


Also F-6 together with the South Half of the North Half of the Southeast Quarter
of the Northwest Quarter.


EXCEPT that portion lying within Four Peaks Subdivision as recorded in Book B of
Plats, Page 60, Skamania County Records.


PARCEL 8


Section 9, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots G-1
Through G-32.


PARCEL 9


Section 10, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots H-1
Through H-32.


PARCEL 10


The West Half of Section 11, Township 7 North, Range 6 East of the Willamette
Meridian, in the County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots I-1
Through I-16.
 
 
-26-

--------------------------------------------------------------------------------

 


PARCEL 11


The North Half of the Northeast quarter of Section 14, Township 7 North, Range 6
East of the Willamette Meridian, in the County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots N-1
Through N-4.


PARCEL 12


Section 15, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.
Also as described in Deed recorded in Auditor File No. 2007167218 as Lots M-1
Through M-32.


PARCEL 13


Section 16, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots L-1
Through L-32.


PARCEL 14


Section 17, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots K-1
Through K-32.


PARCEL 15


Government Lots 1, 2, 3 and 4, the East half of the West half, the North half of
the Northeast quarter, the Southwest quarter of the Southeast quarter and the
Southwest quarter of the Northeast quarter of Section 18, Township 7 North,
Range 6 East of the Willamette Meridian, in the County of Skamania, State of
Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots J-1
Through J-23.


EXCEPT that portion conveyed to Marshall and Melba Moore, by deed recorded in
Book 194, Page 10.
 
 
-27-

--------------------------------------------------------------------------------

 


PARCEL 16


Section 19, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots P-1
Through P-32.


PARCEL 17


Section 20, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots Q-1
Through Q-32.


PARCEL 18


Section 21, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.
Also as described in Deed recorded in Auditor File No. 2007167218 as Lots R-1
Through R-32.


PARCEL 19


Section 22, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots S-1
Through S-32.


PARCEL 20


The West half, the West half of the Southeast quarter and Government Lots 1 and
2, all in Section 23, Township 7 North, Range 6 East of the Willamette Meridian,
in the County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots T-1
Through T-19.


Also Lot T-20 being the South half of the Southwest Quarter of the Southeast
Quarter and the South Half of the Southeast Quarter of the Southeast Quarter.


EXCEPT that portion conveyed to Pine Creek Boulder recorded in Auditor File No.
2004155506.
 
 
-28-

--------------------------------------------------------------------------------

 


PARCEL 21


Section 27, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots W-1
Through W-31.


EXCEPTING from said Section 27, the following described tracts:


That portion conveyed to Swift Creek Estates by deed recorded under Auditor’s
File No. 99965, Book 85, Page 66 described as follows:


Beginning at the Southeast corner of said Section 27; thence North 0°04’20” East
60.96 feet, more or less, along the Easterly line of said Section 27 to the
Southerly right of way boundary of Lewis River Road commonly called the N-90
Road; thence South 86°17’00” West 569.87 feet, more or less, along said
Southerly right of way boundary; thence South 3°43’00” East 25 feet, more or
less, to a point on the Southerly line of said Section 27; thence South
89°48’15” East 566 feet, more or less, along said Southerly line to the point of
Beginning.


ALSO EXCEPTING that portion of the East half of the Southeast quarter of Section
27, being that certain Short Plat as recorded in Skamania County on November 3,
1987, in Book 3 of Short Plats, Page 125, recorded under Auditor’s File No.
104203.


PARCEL 22


Section 28, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots V-1
Through V-29.


EXCEPTING from said Section 28 the following described tracts:


Beginning at a point on the West line of said Section 28 which is South 0°16’55”
East a distance of 1,674.98 feet from the West quarter section corner thereof
and running thence South 25°37’ East 498.22 feet; thence South 47°34’30” East
595.58 feet; thence North 59°33’30” East 240.47 feet; thence South 40°26’ East
296.84 feet; thence South 89°49’45” West 1,050.02 feet to the Southwest corner
of said Section 28; and thence North 0°16’55” West 958.19 feet to the point of
beginning.
 
 
-29-

--------------------------------------------------------------------------------

 
 
ALSO EXCEPTING, Beginning at a point on the South line of said Section 28 which
is North
89°49’45” East 2,006.72 feet from the Southwest corner thereof; and running
thence North 78°19’30” East 237.50 feet; thence North 33°28’ East 235.01 feet;
thence North 63°23’ East 464.47 feet; thence North 21°05’30” East 360.93 feet;
thence North 17°30’30” East 212.97 feet; thence North 57°42’ East 110.31 feet;
thence South 16°09’30” East 375.99 feet; thence South 10°31’30” East 336.26
feet; thence South 31°11’ West 416.74 feet to a point on the South line of said
Section 28, which is South 89°52’30” West 2,259.98 feet from the Southeast
corner thereof; thence South 89°52’30” West 380.01 feet to the South quarter
corner of said Section 28; and thence South 89°49’45” West 634.99 feet to the
Point of Beginning.


PARCEL 23


Section 29, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots U-1
Through U-17.


EXCEPT that portion conveyed to Pacific Power and Light Co. By deed recorded
under Auditor’s File No. 55342, Book 46, Page 115, described as lying South and
West and below the 1,000 feet.


PARCEL 24


Section 33, Township 7 North, Range 6 East of the Willamette Meridian, in the
County of Skamania, State of Washington.


Also as described in Deed recorded in Auditor File No. 2007167218 as Lots V-25,
V-26 & X-1.


EXCEPT that portion conveyed to Pacific Power and Light Co. By deed recorded
under Auditor’s File No. 55342, Book 46, Page 115, described as lying South and
West and below the 1,000 feet.


Also except all that portion lying Southerly of Swift Reservior.


Assessor's Property Tax Parcel Numbers: 07-05-00-0-0-2600-0;
07-06-00-0-0-0200-00;
07-06-00-0-0-0300-00; 07-06-00-0-0-0400-00; 07-06-00-0-0-0500-00;
07-06-00-0-0-0600-00;
07-06-00-0-0-0700-00; 07-06-00-0-0-0800-00; 07-06-00-0-0-0900-00;
07-06-00-0-0-1000-00;
07-06-00-0-0-1200-00; 07-06-00-0-0-1300-00; 07-06-00-0-0-1400-00;
07-06-00-0-0-1490-00;
07-06-00-0-0-1480-00; 07-06-00-0-0-1590-00; 07-06-00-0-0-1500-00;
07-06-00-0-0-1600-00;
07-06-00-0-0-1700-00; 07-06-00-0-0-1800-00; 07-06-00-0-0-2600-00;
07-06-00-0-0-2700-00;
07-06-00-0-0-2800-00; 07-06-00-0-0-3000-00; 07-06-00-0-03100-00




 
 
-30-